IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 00-30569
                               Summary Calendar



     ASSOCIATION OF COMMUNITY ORGANIZATIONS FOR REFORM NOW,
                            (ACORN),

                                                Plaintiff-Appellant,

                                    versus

    UNITED STATES ARMY CORPS OF ENGINEERS; RODNEY E. SLATER,
  United States Secretary of Transportation; U.S. DEPARTMENT OF
                         TRANSPORTATION,

                                                Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 00-CV-108-K
                        --------------------
                           December 19, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Association of Community Organizations for Reform Now

(“ACORN”) appeals the district court’s summary judgment dismissal

of its suit seeking a preliminary injunction enjoining lock-pile

testing   and    further      construction   with    respect    to   the    lock

replacement     and   canal    expansion   project   at   the   Inner   Harbor

Navigational Canal (“the IHNC”) in New Orleans, Louisiana.                 ACORN

has failed to raise on appeal, and has therefore abandoned, its

claim that the Environmental Impact Statement prepared by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 00-30569
                                       -2-

United States    Army     Corps    of    Engineers     failed      to   address   the

disproportionate adverse effects the IHNC project would have on

minority communities, in violation of the National Environmental

Protection Act, Council on Environmental Quality regulations, and

Executive Order 12898.      See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).

      ACORN’s   only    remaining       claim   is    that   the    United   States

Department of Transportation (“the DOT”), through the United States

Coast Guard, violated the DOT Act by failing to conduct a § 4(f)

analysis of the use of historic sites by the bridge phase of the

IHNC project prior to the commencement of construction on the

project.   Under § 4(f) of the DOT Act, now codified at 49 U.S.C. §

303(c):

           The Secretary [of the DOT] may approve a
           transportation program or project . . .
           requiring the use of . . . land of an historic
           site of national, State, or local significance
           . . . only if–

           (1) there is no prudent and feasible
           alternative to using that land; and

           (2) the program or project includes all
           possible planning to minimize harm to the . . .
           historic site resulting from the use.

      “The United States is immune from suit except as it waives its

sovereign immunity.”      Wilkerson v. United States, 67 F.3d 112, 118

(5th Cir. 1995).       “Congress sets forth the terms of those waivers

and courts may not exercise subject matter jurisdiction over a

claim against the federal government except as Congress allows.”

Id.   A waiver of immunity “‘must be unequivocally expressed in

statutory text . . . [and] will be strictly construed, in terms of

its scope, in favor of the sovereign.’”              Rothe Dev. Corp. v. United
                              No. 00-30569
                                   -3-

States Dep’t of Defense, 194 F.3d 622, 624 (5th Cir. 1999) (citing

Lane v. Pena, 518 U.S. 187, 192 (1996)).

     Neither ACORN’s filings in the district court nor its briefs

in this court identify any statutory provision waiving the United

States’ sovereign immunity with respect to this suit for injunctive

relief.     We are left to presume that ACORN’s suit was brought

pursuant to the waiver of immunity set forth in 5 U.S.C. § 702.

See Rothe Dev. Corp., 194 F.3d 622 at 624.      “A waiver [of immunity]

as to injunctive relief . . . can be found in § 702 of the

Administrative Procedure Act, which permits parties ‘suffering

legal wrong because of agency action’ to file an ‘action in a court

of the United States seeking relief other than money damages.’”

Id. (citing 5 U.S.C. § 702).

     The Administrative Procedure Act, however, does not subject

every     action    by   an   agency   to    judicial   review.    See

Taylor-Callahan-Coleman Counties Dist. Adult Prob. Dep’t v. Dole,

948 F.2d 953, 956 (5th Cir. 1991).      “Section 704 of that Act limits

judicial review to ‘[a]gency action made reviewable by statute and

[to] final agency action for which there is no adequate remedy in

a court....’"      See id. (citing 5 U.S.C. § 704).

     ACORN has not identified, and we have not discovered, a

statute making reviewable the DOT’s failure to conduct a § 4(f)

analysis with respect to a project it has not yet approved, such as

the IHNC project’s bridge phase.       Moreover, ACORN has not alleged,

nor is there an indication, that the DOT’s failure to conduct a §

4(f) analysis of the not-yet-approved bridge phase of the IHNC

project constituted a final agency action.       See Veldhoen v. United
                              No. 00-30569
                                   -4-

States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994) (holding that

a final agency action “imposes an obligation, denies a right, or

fixes a legal relationship”).

      In light of the foregoing, ACORN has not shown that the

defendants   waived   their   sovereign   immunity      from   suit.     See

Taylor-Callahan-Coleman Counties Dist. Adult Prob. Dep’t, 948 F.2d

at   956.    The   district   court’s   judgment   is    AFFIRMED   on   the

alternative ground of lack of subject-matter jurisdiction.               See

Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (court of

appeals may affirm district court’s judgment on any basis supported

by the record).

      AFFIRMED.